Ogees, J.
The defendant below was indicted for selling liquors without having obtained ,a license therefor, under article 2075, Paschal’s Digest, and was convicted and fined one hundred dollars; and from the judgment of the district court he has appealed. The indictment is in the usual form for charging such an offense, and in the absence of any exceptions specially pointing out material errors, we are of the opinion that it is sufficient to sustain the charge and the judgment rendered thereon.
The acts of the Legislature of August 15, 1870, have especial reference to the levy, assessment and collection of taxes, and have no relation whatever to the penal law of the State. The acts of 1870 expressly provide for raising a revenue, and provide that any person, before engaging in the sale of spirituous liquors, shall pay a certain tax, and obtain a license therefor; and provide further that if a party should neglect to pay the tax and obtain a license, then the sheriff shall proceed and force the payment of the tax, and ten per cent, to cover the cost of enforcing the payment. But article 2075, Paschal’s Digest, is a penal statute, declaring it an offense to sell liquor without a license, and providing for the punishment of a crime. The two acts are, therefore, in no respect in conflict, and both may be enforced for the same offense.-
• But we discover an error in the charge of the court which will require a reversal of the judgment. The court charged the jury that if they found the defendant guilty they must assess his punishment at not less than one hundred dollars, and not more than two hundred dollars. This was error; the law charged by the court had been repealed by the act of 1866, and the penalty changed to “ not less than fifty nor more than two hundred and fifty dollars.” The verdict of the jury assessed the smallest fine possible under the charge, and the jury might have made it less had the law been correctly charged.- The judgment is reversed and the cause remanded.
Reversed and remanded.